— Appeal from a judgment of the Supreme Court at Special Term (Cobb, J.), entered August 13, 1986 in Albany County, which granted petitioner’s application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the designating petition naming respondent Robert Schwartz as *976the Liberal candidate for the office of State Senator for the Eleventh Senate District in the September 9, 1986 primary election.
Judgment affirmed, without costs, upon the opinion of Mr. Justice Cobb at Special Term. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.